Case 3:21-cv-00222-TJC-JRK Document 13 Filed 05/24/21 Page 1 of 2 PageID 43




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA

  ERICA BEISWINGER, individually              Case No. 3:21-cv-00222
  and on behalf of a class of all persons
  and entities similarly situated,            CLASS ACTION

                Plaintiff,

  vs.

  FREEDOM MORTGAGE
  CORPORATION,

                Defendant.


                             NOTICE OF DISMISSAL

        Plaintiff Erica Beiswinger hereby gives notice of the dismissal of this action

with prejudice as to Plaintiff’s individual claims and without prejudice as to any

other member of the putative class’s right to bring claims, with each party to bear its

own attorneys’ fees and costs.

 Dated: May 24, 2021                        Respectfully submitted,

                                            By: /s/ Avi R. Kaufman
                                            Avi R. Kaufman (FL Bar no. 84382)
                                            kaufman@kaufmanpa.com
                                            Rachel E. Kaufman (FL Bar no. 87406)
                                            rachel@kaufmanpa.com
                                            KAUFMAN P.A.
                                            400 NW 26th Street
                                            Miami, FL 33127
                                            Telephone: (305) 469-5881
                                            Attorneys for Plaintiff
Case 3:21-cv-00222-TJC-JRK Document 13 Filed 05/24/21 Page 2 of 2 PageID 44




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 24, 2021, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF, and it is being

served this day on all counsel of record via transmission of Notice of Electronic

Filing generated by CM/ECF.

                                             /s/ Avi R. Kaufman




                                         2
